Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20         PageID.2804    Page 1 of 31




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN


  AFT MICHIGAN,

                 Plaintiff,                  Civil Case No. 4:17-cv-13292
         v.
                                             District Judge Linda V. Parker
  PROJECT VERITAS et al.,                    Magistrate Judge Elizabeth A. Stafford

                 Defendants,



  Abigail V. Carter (DC Bar # 474454)
  Joshua Rosenthal* (CA Bar # 325949)
  Bredhoff & Kaiser, P.L.L.C.
  805 15th Street, N.W.
  Suite 1000
  Washington, D.C. 20005
  Phone: (202)-842-2600
  Fax: (202)-842-1888
  acarter@bredhoff.com
  jrosenthal@bredhoff.com

  Counsel for Movant
  * Application for Admission Forthcoming

                MOTION BY NON-PARTY MOVANT
          RHONDA WEINGARTEN FOR A PROTECTIVE ORDER


       On January 24, 2020, Movant Rhonda Weingarten was served with a

 subpoena to testify at a deposition in this matter. For the reasons detailed in the

 attached brief, she now moves for a protective order, pursuant to Fed. R. Civ. P.
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20        PageID.2805     Page 2 of 31




 26(c)(1)(C) and (D), (1) limiting the subject matter of the deposition to the facts

 underlying the current claims and defenses in this lawsuit, to exclude questions

 regarding the motivations and financing underlying the litigation, the dismissed

 trade-secret claim, and other AFT activities related to Project Veritas generally,

 and (2) limiting the recording of the deposition to stenographic transcription.

 Undersigned counsel certifies that Movant conferred in good faith with the parties

 to resolve the dispute without court action. Plaintiff consents to Movant’s

 limitations. However, Movant and Defendants were unable to resolve the issue

 without court action.

                                         Respectfully submitted,



                                                      Abigail V. Carter
                                                      Joshua Rosenthal*
                                                      Bredhoff & Kaiser, P.L.L.C.
                                                      805 15th Street, N.W.
                                                      Suite 1000
                                                      Washington, D.C. 20005
                                                      Phone: (202)-842-2600
                                                      Fax: (202)-842-1888
                                                      acarter@bredhoff.com
                                                      jrosenthal@bredhoff.com

                                                      Counsel for Movant
                                                      *Application for Admission
                                                      Forthcoming
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20      PageID.2806     Page 3 of 31




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN


  AFT MICHIGAN,

               Plaintiff,                   Civil Case No. 4:17-cv-13292
        v.
                                            District Judge Linda V. Parker
  PROJECT VERITAS et al.,                   Magistrate Judge Elizabeth A. Stafford

               Defendants,



        BRIEF IN SUPPORT OF MOVANT RHONDA WEINGARTEN
                     FOR A PROTECTIVE ORDER

  Abigail V. Carter (DC Bar # 474454)
  Joshua Rosenthal* (CA Bar # 325949)
  Bredhoff & Kaiser, P.L.L.C.
  805 15th Street, N.W.
  Suite 1000
  Washington, D.C. 20005
  Phone: (202)-842-2600
  Fax: (202)-842-1888
  acarter@bredhoff.com
  jrosenthal@bredhoff.com

  Counsel for Movant
  * Application for Admission Forthcoming




                                        i
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20      PageID.2807     Page 4 of 31




                                  Issue Presented
 Shall the Court grant a protective order to preclude abuse of the discovery process
 and prohibit the use of video recording of the deposition of a non-party witness?




                                          i
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20         PageID.2808    Page 5 of 31




                                  Controlling Authority

 Federal Rule of Civil Procedure 26

 (b)Discovery Scope and Limits.

 (1) Scope in General. Unless otherwise limited by court order, the scope of
 discovery is as follows: Parties may obtain discovery regarding any nonprivileged
 matter that is relevant to any party's claim or defense and proportional to the needs
 of the case, considering the importance of the issues at stake in the action, the
 amount in controversy, the parties’ relative access to relevant information, the
 parties’ resources, the importance of the discovery in resolving the issues, and
 whether the burden or expense of the proposed discovery outweighs its likely
 benefit. Information within this scope of discovery need not be admissible in
 evidence to be discoverable.

                              *             *             *

 (c) Protective Orders.

 (1) In General. A party or any person from whom discovery is sought may move
 for a protective order in the court where the action is pending—or as an alternative
 on matters relating to a deposition, in the court for the district where the deposition
 will be taken. The motion must include a certification that the movant has in good
 faith conferred or attempted to confer with other affected parties in an effort to
 resolve the dispute without court action. The court may, for good cause, issue an
 order to protect a party or person from annoyance, embarrassment, oppression, or
 undue burden or expense, including one or more of the following:

                              *             *             *

 (C) prescribing a discovery method other than the one selected by the party seeking
 discovery;

 (D) forbidding inquiry into certain matters, or limiting the scope of disclosure or
 discovery to certain matters.




                                            ii
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20                                    PageID.2809           Page 6 of 31




                                                 Table of Contents


 Introduction ................................................................................................................1
 Background ................................................................................................................3
   A. Defendants’ Harassment Tactics ......................................................................3
   B. Movant Weingarten’s Role in the Case............................................................7
   C. Efforts to Narrow the Subpoena .......................................................................8
 Argument..................................................................................................................10
   A. Defendants’ Proposed Deposition Seeks to Subject Movant to Annoyance,
   Harassment, Embarrassment, and Undue Burden ................................................12
   B. Movant’s Proposed Limitations Would Protect Against Harassment Without
   Limiting Defendants’ Legitimate Discovery Efforts ............................................15
      1. This Court Should Limit Discovery to Questions Relevant to Present
      Claims and Defenses..........................................................................................15
      2. The Court Should Order Only Stenographic Transcription of the
      Deposition. .........................................................................................................19




                                                              iii
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20                             PageID.2810         Page 7 of 31




                                            Table of Authorities
                                                                                                          Page(s)

 Cases
 Bush v. Dictaphone Corp.,
   161 F.3d 363 (6th Cir. 1998) ........................................................................18, 19
 E.E.O.C. v. New Breed Logistics,
    2013 WL 10129246 (W.D. Tenn. Apr. 26, 2013) ..............................................17
 Graves v. Bowles¸
   419 F. App’x 640, 645-46 (6th Cir. 2011)..........................................................18
 Surles ex rel. Johnson v. Greyhound Lines, Inc.,
    474 F.3d 288 (6th Cir. 2007) ........................................................................11, 20
 Johnson v. Washington Metro. Area Transit Auth.,
    1993 WL 37445 (D.D.C. Feb. 3, 1993) ..............................................................22
 Kaplan v. S.A.C. Capital Advisors, LP,
   2015 WL 5730101 (S.D.N.Y. Sept. 10, 2015) ...................................................18

 Lewelling v. Farmers Ins. of Columbus, Inc.,
   879 F.2d 212 (6th Cir. 1989) ........................................................................14, 18
 Long John Silver's Inc. v. Nickleson,
   2013 WL 870443 (W.D. Ky. Mar. 7, 2013) .......................................................16
 Med. Ctr. at Elizabeth Place, LLC v. Premier Health Partners,
   294 F.R.D. 87 (S.D. Ohio 2013) .........................................................................11

 MLC Intellectual Prop., LLC v. Micron Technology, Inc.,
   2019 WL 118595 (N.D. Cal. Jan. 7, 2019) .........................................................17

 In re: Nat. Prescription Opiate Litig.,
     2018 WL 2127807 (N.D. Ohio May 7, 2018) ....................................................17
 Nemir v. Mitsubishi Motors Corp.,
   381 F.3d 540 (6th Cir. 2004) ........................................................................11, 12

 Oppenheimer Fund, Inc. v. Sanders,
   437 U.S. 340 (1978) ............................................................................................17
                                                         iv
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20                                 PageID.2811           Page 8 of 31




 Paisley Park Enters., Inc. v. Uptown Prods.,
    54 F. Supp. 2d 347 (S.D.N.Y. 1999) ............................................................21, 22

 Serrano v. Cintas Corp.,
    699 F.3d 884 (6th Cir. 2012) ..................................................................11, 19, 22

 Westmoreland v. CBS, Inc.,
   584 F. Supp. 1206 (D.D.C. 1984), aff’d in relevant part, 770 F.2d
   1168 (D.C. Cir. 1985) ...................................................................................20, 21
 Other Authorities

 Fed. R. Civ. P. 26 ..............................................................................................passim
 Fed. R. Civ. P 30 ................................................................................................20, 22

 Fed. R. Civ. P. 45 .......................................................................................................8




                                                             v
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20         PageID.2812    Page 9 of 31




                                     Introduction

       As this Court knows, this case arises out of Defendants’ fraudulent

 infiltration of AFT Michigan, during which Defendants obtained confidential

 documents from the union, and created recordings of union staff without their

 knowledge. AFT Michigan’s lawsuit alleges a number of claims including false

 pretenses, trespass, and unlawful recording under Michigan and federal law.

       Defendants have now subpoenaed Movant Rhonda Weingarten to appear for

 a videotaped deposition to provide testimony in this case. See Weingarten

 Subpoena, Ex. A. Ms. Weingarten is the President of the American Federation of

 Teachers (“AFT”), which is located in Washington, DC. Neither Ms. Weingarten,

 nor the AFT, are parties to this litigation. Although the Federal Rules of Civil

 Procedure allow civil defendants to seek discovery that is “relevant to any party's

 claim or defense and proportional to the needs of the case.” Fed. R. Civ. P.

 26(b)(1), this does not create a blank check for them to undertake a fishing

 expedition from third parties for evidence to support a future lawsuit or to generate

 video footage for use outside the litigation.

       As the discovery conducted in this case demonstrates, Ms. Weingarten has

 limited personal knowledge of the facts underlying the complaint and defenses in

 this case. Ms. Weingarten is, however, the frequent target of Defendants’ attacks

 based on actions and activities entirely unrelated to this case, and there is strong


                                            1
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20        PageID.2813    Page 10 of 31




  evidence here that Defendants have noticed Movant’s deposition not for reasons

  related to defending the underlying lawsuit in this Court, but rather to annoy,

  embarrass, oppress, and harass Movant, and to score political or fundraising points

  with its constituents. Movant’s concern that Defendants have noticed her

  deposition for such improper reasons is well-founded. Defendants have already

  created and broadcast excerpts from the deposition, in this case, of David Hecker,

  the President of AFT Michigan, as part of a promotional or fundraising video that

  specifically advertises the forthcoming deposition of Ms. Weingarten as part of

  Project Veritas’ plan of “fighting back.” 1 Added to this, Defendants’ history of

  attacks on Ms. Weingarten generally, as well as Defendants’ attempts to blur the

  distinction in its public statements regarding this case between AFT Michigan, the

  plaintiff, and Ms. Weingarten, the President of a separate, non-party legal entity,

  all support the conclusion that Defendants intend to use the discovery process in

  this case in an effort to annoy, harass, embarrass, and oppress Movant.

        Notwithstanding Movant’s well-founded and specific concerns of

  Defendants’ improper motives in noticing her deposition, Movant is willing to


  1
   Project Veritas, PV Releases Deposition Showing American Federation of
  Teachers Wants to Bleed Us Dry at 0:55-0:57, YouTube (Jan. 24, 2020),
  https://www.youtube.com/watch?v=X0kjaDxSUUU. Project Veritas explicitly
  sought to raise money with the distribution of this video over Twitter. See Project
  Veritas (@Project_Veritas), Twitter (Jan. 24, 2020, 12:40 PM).
  https://twitter.com/Project_Veritas/status/1220763237886693376.

                                            2
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20         PageID.2814     Page 11 of 31




  provide deposition testimony on unprivileged matters that relate to the claims and

  defenses in this lawsuit. However, she is seeking this Court’s assistance to ensure

  that the scope and use of the deposition is properly limited to the needs of this case

  and will not be used as a tool in Defendants’ broader campaign against Movant.

  Accordingly, as set forth in more detail below, Movant asks this Court to limit the

  scope of the deposition to the claims and defenses in the existing case, i.e. the facts

  relating to Defendants’ infiltration of AFT Michigan, their resulting

  communications, and those actions’ effect on AFT Michigan. She also asks this

  Court to preclude Defendants from videorecording her deposition.

                                      Background

     A. Defendants’ Harassment Tactics
        Movant Rhonda Weingarten is President of the American Federation of

  Teachers, AFL-CIO. AFT represents 1.7 million members across the country

  including employees of public and charter pre-K to 12 schools; higher education

  faculty and professional staff; public employees; and healthcare professionals.

  Plaintiff AFT Michigan is a state-federation affiliate of AFT, and the two

  organizations are separate legal entities. A licensed attorney and former New York

  City teacher, Ms. Weingarten has served in numerous roles on behalf of AFT and

  its New York City affiliated local. She is not, and has never been, an officer or

  employee of AFT Michigan.


                                             3
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20        PageID.2815     Page 12 of 31




         Project Veritas is engaged in “an established project to attack labor

  organizations representing public school employees,” including AFT and its state

  and local affiliates. Second Am. Compl. (Supp. Pld.) ¶ 6 (ECF No. 72). As part of

  its established project targeting teachers unions, Project Veritas has directed

  substantial attention to Ms. Weingarten. And, moreover, it has gone to great

  lengths to tie Ms. Weingarten to this lawsuit in its public communications, despite

  her limited connection to the litigation.

         1.    To begin with, the public record makes clear that Project Veritas is

  fixated on Ms. Weingarten as a target for their public statements and fundraising

  efforts. Just a brief review of Defendant O’Keefe’s Twitter feed makes this clear.

  See Selected O’Keefe Twitter posts (“tweets”), Ex. B. For example, there are

  tweets that fall into the category of general attacks on Ms. Weingarten:

      • @rweingarten we are coming for you! @AFTunion @UFT #tcot
        (https://twitter.com/JamesOKeefeIII/status/745689999589376000)2
      • @Project_Veritas has the attention @rweingarten pres of @AFTunion.
        She'll need a new PR team for what's coming next.
        (https://twitter.com/JamesOKeefeIII/status/743927072888885248)
      • What's wrong @rweingarten? Are you mad because we exposed
        @AFTunion too?
        (https://twitter.com/JamesOKeefeIII/status/789971721579143168)
      • Hey @rweingarten, tell your good friend @HillaryClinton we say hello.
        We're investigating her too. #BirdsofAFeather
        (https://twitter.com/JamesOKeefeIII/status/743929383124099072)

  2
    A wider selection of tweets, including citations and hyperlinks are available on
  the attached Exhibit B.

                                              4
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20        PageID.2816    Page 13 of 31




     • Who would like to see what @rweingarten and @AFTunion are hiding
       2018? I know I sure would!
       (https://twitter.com/JamesOKeefeIII/status/946148170857418752)


        Even more specifically, however, there are tweets that reveal Project

  Veritas’s desire to tie Ms. Weingarten to the Plaintiffs here and treat them as

  interchangeable, a desire that existed even before discovery in this case had even

  begun. These tweets include, for example, the following:

     • Today is a great victory for @Project_Veritas and the First Amendment. The
       real question is, why does @rweingarten and @aftmichigan want to silence
       me so much? What are they hiding? - Read more: [Link to Website Post]
       (https://twitter.com/JamesOKeefeIII/status/946131633077354501)
     • Here's the short version of what we just filed in US District Court in order to
       halt @aftmichigan @AFTunion attempts to restrain our First Amendment
       rights. Hearing today at 1PM. In other words, @rweingarten is doing
       everything within her power to keep you from knowing the truth.
       (https://twitter.com/JamesOKeefeIII/status/993491690118885378)
     • Hey @rweingarten, you lost last time you tried to restrain our #1A rights.
       Why are you trying again? Are you hoping that your union presidents won't
       be suspended, like happened with two @NJEA presidents this week?
       (https://twitter.com/JamesOKeefeIII/status/992464657406464002)
     • Let this be a lesson to anyone who thinks they can make some frivolous
       claim to scare us–we are fearless and we will fight tooth and nail to expose
       the truth. We can not be silenced. @rweingarten @aftmichigan
       (https://twitter.com/JamesOKeefeIII/status/946137931240132608)
     • So exactly why, @rweingarten @aftmichigan & @AFTunion, did you go to
       such great lengths in federal court to block our ability to publish this video?
       The public really deserves to know.
       (https://twitter.com/JamesOKeefeIII/status/994187893001289728)
     • First Union President suspended, another one featured in video tomorrow
       morning. Now that Veritas has drawn first blood, @rweingarten— what are


                                            5
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20        PageID.2817    Page 14 of 31




        you going to do? Issue more restraining orders? We have so many tapes!
        (https://twitter.com/JamesOKeefeIII/status/991879419491897344)


        2.     Beyond Defendant O’Keefe’s tweets, Project Veritas has also

  demonstrated its willingness and interest in using the deposition excerpts from this

  case for the purpose of publicly harassing Ms. Weingarten. For example, Project

  Veritas used excerpts of its deposition of David Hecker, the President of AFT

  Michigan, in a video directly targeting Ms. Weingarten. On January 24, 2020,

  Project Veritas posted to YouTube a video titled “PV Releases Deposition Tapes

  Showing American Federation of Teachers Wants to Bleed Us Dry.”3 The video

  opens with a red-dyed photograph of Ms. Weingarten with the text “AFT Michigan

  v. Project Veritas” superimposed over the photo. Id. at 0:15. It then shows excerpts

  from the videotaped deposition of David Hecker, in particular, of questions and

  answers regarding the motivations behind this lawsuit. Id. at 0:18-50; 3:00-3:40. 4

  The video focuses on Hecker’s testimony that AFT provided financial assistance

  for this lawsuit and that Ms. Weingarten, along with AFT staff, provided some

  legal and strategic counsel to AFT Michigan regarding the lawsuit. PV Releases


  3
   Project Veritas, PV Releases Deposition Tapes Showing American Federation of
  Teachers Wants to Bleed Us Dry, YouTube (Jan. 24, 2020),
  https://www.youtube.com/watch?v=X0kjaDxSUUU.
  4
   During the deposition itself, AFT-Michigan’s counsel objected to this line of
  questioning as irrelevant to the claims or defenses in the lawsuit. Hecker Dep., Ex.
  C, at 90:19-24.

                                            6
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20        PageID.2818    Page 15 of 31




  Deposition Tapes at 4:07-14. After showing Hecker testifying that Ms. Weingarten

  had provided counsel to AFT Michigan, O’Keefe stops the tape and yells “Boom!”

  and clenches his fist. He then announces that Defendants would subpoena Ms.

  Weingarten for a deposition. Id. at 4:15-51. O’Keefe also posted this video to his

  Facebook page, with text stating: “BREAKING: Project Veritas releases

  deposition tapes showing that American Federation of Teachers - National wants to

  bleed Project Veritas dry. In response, Project Veritas has just issued a subpoena

  for AFT Union President Randi Weingarten.”5

        Ms. Weingarten was served with a deposition subpoena that day.

      B. Movant Weingarten’s Role in the Case
        Notwithstanding Project Veritas’s efforts to suggest otherwise, Ms.

  Weingarten has the barest of connections to the claims of this lawsuit. AFT has

  already responded to an extensive third-party subpoena for documents in this case.

  Those documents and the Hecker deposition make clear that although Movant

  made public statements about this litigation and occasionally joined her staff in

  providing legal and strategic advice to AFT Michigan President David Hecker

  regarding how to respond to Project Veritas, there is nothing to suggest that she has

  personal knowledge of the facts underlying the claims or Defendants’ current



  5
   James O’Keefe, AFT, Facebook (Jan. 24, 2020),
  https://www.facebook.com/JamesOKeefeAuthor/videos/297242881234986/

                                            7
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20         PageID.2819    Page 16 of 31




  defenses. See Hecker Dep., Ex. C at 20:25-21:1; 21:16-18; 23:5-23; 192:5-13;

  Press Releases, Hecker Dep. Exhibits 13 & 15, Exs. D & E. Moreover, Movant’s

  actions regarding AFT Michigan and Project Veritas occurred only after Project

  Veritas’s infiltration was discovered—in other words, after the key events upon

  which this lawsuit is based.

     C. Efforts to Narrow the Subpoena

         Ms. Weingarten was served with a third-party subpoena for testimony via

  stenographic and videotaped means at a deposition to be held on February 18,

  2020, pursuant to Fed. R. Civ. P. 45. See Ex. A. Undersigned counsel responded,

  noting that not only was Ms. Weingarten not available on the noticed date, but that

  Ms. Weingarten had limited personal knowledge and involvement in the matters

  underlying this lawsuit and that the deposition would impose significant burdens,

  given the other demands on her time. Carter Jan. 30 Email, Ex. F. Undersigned

  counsel also expressed a concern that Project Veritas’s pattern of videographic

  theatrics suggested that the purpose of the deposition may be to embarrass or

  harass Ms. Weingarten rather than to properly seek evidence for the purposes of

  litigation. Id.

         Notwithstanding efforts by undersigned counsel, counsel for Defendants was

  unable or unwilling to identify any information that Ms. Weingarten was likely to

  have that directly related to any of the claims and defenses in the existing case.


                                            8
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20        PageID.2820     Page 17 of 31




  Instead, he suggested that the deposition was likely to focus on AFT Michigan’s

  motivations for bringing the lawsuit, AFT’s discussion of the lawsuit with

  unrelated third parties, and AFT’s support to AFT Michigan in preparing and

  litigating the lawsuit. Klein Jan. 31 Email, Ex. G. As to the Movant’s concerns

  regarding potential misuse of a videotaped deposition, Defendants’ counsel offered

  no specific assurances. Defendants even rejected Movant’s offer to consent to a

  videotaped deposition on the condition that its usage would be limited to the trial

  in this case (while still allowing the written transcript to be used in any manner

  consistent with the protective order). Carter Feb. 4 Email, Ex. H; Carter Feb. 10

  Email, Ex. I; Carter Feb. 20 Email, Ex. J. Undersigned counsel made a final

  attempt to confer on this issue on February 20, 2020, seeking confirmation that

  Defendants were unwilling to limit the scope of the deposition or the usage of any

  videorecordings. Id. Defendants maintained their unwillingness to agree to any

  limitations on the scope of the deposition or the use of the videorecording. Klein

  Feb. 20 Email, Ex. K.

        In light of Defendants’ refusal to reasonably limit the deposition, Movant

  now seeks a protective order from this Court.




                                            9
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20           PageID.2821     Page 18 of 31




                                         Argument

        Defendants’ frequent public statements reflect a desire to use a videotaped

  deposition of Movant—a third party witness—as a means to annoy, harass,

  embarrass, and oppress her and AFT. Movant is skeptical that she has personal

  knowledge of any information relevant to the existing claims or defenses in this

  lawsuit, but she is willing to submit to the deposition. That said, she seeks two

  protections: (1) an express clarification that questioning be limited to facts relevant

  to the existing claims and defenses in this lawsuit—namely personal knowledge

  relating to Defendants’ infiltration of AFT Michigan, Defendants’ resulting

  communications, and those actions’ effect on AFT Michigan—and will exclude

  questions related only to the dismissed trade secrets claims, to the motivations or

  financing of the litigation, or to other activities/actions related to Project Veritas,

  and (2) an order limiting the recording of the deposition to stenographic

  transcription.

        Rule 26(c)(1) provides for the issuance of a protective order to protect a

  “person from whom discovery is sought . . . from annoyance, embarrassment,

  oppression, or undue burden or expense” on a showing of “good cause.” Although

  the Rule grants broad discretion to the district court in crafting appropriate

  protections, it specifically contemplates limits on the scope of discovery requests,

  Fed. R. Civ. P. 26(c)(1)(B), and on the method of discovery, Fed. R. Civ. P.


                                             10
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20         PageID.2822     Page 19 of 31




  26(c)(1)(C). To obtain a protective order, a movant must demonstrate “the

  potential for” the feared harm “with a particular and specific demonstration of

  fact.” Nemir v. Mitsubishi Motors Corp., 381 F.3d 540, 550 (6th Cir. 2004)

  (internal quotation marks omitted).

        Because the discovery rules generally require that discovery be

  “proportional to the needs of the case,” Fed. R. Civ. P. 26(b)(1), courts often

  balance the benefit of a proposed protective order against the effect of that

  limitation on the requesting party’s ability to obtain relevant information to the

  case. “Although a plaintiff should not be denied access to information necessary to

  establish her claim, neither may a plaintiff be permitted to ‘go fishing’ and a trial

  court retains discretion to determine that a discovery request is too broad and

  oppressive.” Surles ex rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305

  (6th Cir. 2007) (internal quotation marks omitted). “Where, as here, discovery is

  sought from a non party, the Court should be particularly sensitive to weighing the

  probative value of the information sought against the burden of production on the

  non party.” Med. Ctr. at Elizabeth Place, LLC v. Premier Health Partners, 294

  F.R.D. 87, 92 (S.D. Ohio 2013) (internal quotation marks omitted). “[E]ven very

  slight inconvenience may be unreasonable if there is no occasion for the inquiry

  and it cannot benefit the party making it.” Serrano v. Cintas Corp., 699 F.3d 884,




                                            11
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20         PageID.2823     Page 20 of 31




  901 (6th Cir. 2012) (quoting 8A Charles Alan Wright & Arthur R. Miller et al.,

  Federal Practice and Procedure § 2036 (3d ed. 2012)).

        As we show below, the requested protective order is appropriate under these

  standards. Defendants’ past conduct shows that they will likely use this deposition

  as an opportunity to harass and annoy Ms. Weingarten and to obtain video footage

  that they may then selectively edit and disseminate for purposes outside this

  litigation, including their own fundraising efforts. Moreover, the requested

  limitations will not prejudice Defendants’ ability to obtain any relevant

  information Ms. Weingarten may have as to the claims and defenses in this case,

  and to use that deposition testimony in any way appropriate under the protective

  order governing this case.

     A. Defendants’ Proposed Deposition Seeks to Subject Movant to Annoyance,
        Harassment, Embarrassment, and Undue Burden

        Defendants’ past behavior regarding this litigation—and regarding Ms.

  Weingarten in particular—constitutes “a particular and specific demonstration of

  fact” that this deposition would likely subject Ms. Weingarten to harassment and

  undue burden. Nemir, 381 F.3d at 550 (6th Cir. 2004).

        Project Veritas has already demonstrated their willingness to use discovery

  material obtained in this litigation for its own publicity or fundraising purposes.

  Specifically, it used excerpts from the videotaped deposition of David Hecker,

  AFT Michigan’s President, in a video posted on YouTube and on the Project

                                            12
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20        PageID.2824     Page 21 of 31




  Veritas Facebook page. Notwithstanding that Mr. Hecker is the President of AFT

  Michigan, not AFT, Project Veritas refers to both AFT and AFT Michigan without

  distinction throughout the video.6 And despite the fact that Mr. Hecker specifically

  denied that the lawsuit was brought for the purpose of inflicting financial costs on

  Defendants, Project Veritas grossly mischaracterized Mr. Hecker’s

  acknowledgement that a side effect of the lawsuit was the imposition of financial

  costs on Defendants as “American Federation of Teachers – National wants to

  bleed Project Veritas dry.”

        Not only does this video illustrate Defendants’ ongoing interest in using

  discovery obtained in this case to publicly embarrass and harass Plaintiffs, but it

  also evidences Defendants’ desire to publicly embarrass and harass the third-party

  Movant through discovery in this case. Project Veritas went so far in its video as to

  superimpose the case caption over a red-tinted photo of Ms. Weingarten.

  Moreover, in announcing that Project Veritas was subpoenaing Ms. Weingarten for

  a “videotaped deposition,” O’Keefe states threateningly, “Let me tell you this,

  Randi, when it comes to deposition questions. We have a lot of them.” PV Releases



  6
   This intentional and misleading conflation of AFT Michigan and Movant is also
  reflected in the twitter posts identified supra at 5, in which the Plaintiff and Ms.
  Weingarten specifically are mentioned in the same breath in connection with this
  lawsuit, even though only one of them is a party. See also supra at 4-5 (identifying
  twitter posts evidencing Defendants’ longstanding targeting of Movant).

                                           13
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20        PageID.2825     Page 22 of 31




  Deposition Tapes at 4:45-51. Project Veritas also continued to confuse AFT and

  AFT Michigan and target Movant on its Facebook page, stating that “in response”

  to the “deposition tapes showing that American Federation of Teachers - National

  wants to bleed Project Veritas dry,” “Project Veritas has just issued a subpoena for

  AFT Union President Randi Weingarten.” James O’Keefe, AFT, Facebook (Jan.

  24, 2020),

  https://www.facebook.com/JamesOKeefeAuthor/videos/297242881234986/

        Finally, further evidencing that the Movant has a cognizable risk of harm

  under Rule 26(c)(1), is Defendants’ unwillingness to agree to limits on either the

  scope of this deposition or the existence and use of a videotaped deposition. As

  previously noted, notwithstanding that there is no legitimate basis for certain lines

  of questioning sought by Defendants (including notably questions directed to other

  activities or actions related to Project Veritas), Defendants have been unwilling to

  agree to any limitations on the scope of Movant’s deposition. Even more tellingly,

  and as discussed more fully infra, Defendants’ refusal to agree to use the videotape

  of Movant’s deposition only in connection with trial in this case, evidences

  Defendants’ intent to use the discovery process for purposes separate and apart

  from this case. See Lewelling v. Farmers Ins. of Columbus, Inc., 879 F.2d 212, 218

  (6th Cir. 1989) (affirming deposition protective order and issuing sanctions where




                                           14
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20          PageID.2826    Page 23 of 31




  evidence showed plaintiffs sought to depose a high-level corporate official not to

  obtain information for the litigation, but for tactical reasons).

     B. Movant’s Proposed Limitations Would Protect Against Harassment Without
        Limiting Defendants’ Legitimate Discovery Efforts

        As described above, there is strong evidence that Defendants seek to depose

  Movant, a third party, only to pursue interests that are unrelated to this case.

  Nevertheless, Movant is willing to appear for deposition and seeks only two

  limitations under Rule 26(c)(1)(C) and (D) to protect her from unnecessary

  harassment. First, Movant asks this Court to limit the scope of the deposition to the

  claims and defenses in the existing case, i.e., the facts relating to Defendants’

  infiltration of AFT Michigan, their resulting communications, and those actions’

  effect on AFT Michigan. Second, she asks this Court to preclude Defendants from

  videorecording her deposition. As we show below, both these requests are

  reasonable limitations that appropriately balance the right to discovery with the

  need to protect against abuse of the discovery process.

     1. This Court Should Limit Discovery to Questions Relevant to Present
        Claims and Defenses.
        The Federal Rules limit discovery to matters that are “relevant to any party’s

  claim or defense.” Rule 26(b)(1). Project Veritas has made clear that it seeks to

  depose Ms. Weingarten not just as to her knowledge of the facts underlying the

  claims and defenses in the existing case, i.e. Defendants’ infiltration and its effect

  on AFT Michigan, but also as to her knowledge of AFT Michigan’s motivations in
                                             15
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20         PageID.2827     Page 24 of 31




  bringing this lawsuit, the previously dismissed trade secrets claim, the financing of

  this lawsuit, and AFT’s other activities related to Project Veritas. See Klein Feb. 20

  Email, Ex. K. Although Project Veritas has taken the position that these topics are

  within the scope of Rule 26, they are not.

        There is no legitimate need for Project Veritas to depose Movant on any

  questions beyond those directly related to the factual disputes at issue in this case.

  As this Court is well-aware, the claims and defenses in this case are focused on

  how Ms. Jorge infiltrated AFT Michigan and what information she stole. There is

  no basis to believe that Ms. Weingarten, a third-party to this action, has any

  information regarding these issues, and as discussed supra at 7-8, none of the

  extensive discovery undertaken in this case suggests otherwise. Indeed, when

  Project Veritas was asked what relevant information they expected Movant to

  have, the answer focused less on the allegations in the Complaint and more on the

  motivations and financing underlying the filing the lawsuit (both on its own terms

  and because of its relevance to the now-dismissed trade secrets claim), as well as a

  desire to question Movant regarding “her other activities.” Klein Jan. 31 Email,

  Ex. G (emphasis added).

        This is significant because Project Veritas is simply not entitled to depose

  the Movant on these topics. Courts recognize that a plaintiff’s motivations in

  bringing a lawsuit have no relation to the actual merits of his claims. See Long


                                            16
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20        PageID.2828     Page 25 of 31




  John Silver's Inc. v. Nickleson, 2013 WL 870443, at *2 (W.D. Ky. Mar. 7, 2013)

  (granting a protective order for financial information over an argument that the

  information related to Plaintiff’s motivation for a lawsuit); see also E.E.O.C. v.

  New Breed Logistics, 2013 WL 10129246, at *1 (W.D. Tenn. Apr. 26, 2013)

  (rejecting an attempt to introduce evidence regarding a plaintiff’s financial

  motivation for a lawsuit). And to the extent that Project Veritas suggests they want

  information related to the trade-secret claim, they are not entitled to such because

  that claim has been dismissed. ECF No. 104 (Am. Op. and Order, PageID 2538-

  39). As the Supreme Court recognizes, “it is proper to deny discovery of matter

  that is relevant only to claims or defenses that have been stricken.” Oppenheimer

  Fund, Inc. v. Sanders, 437 U.S. 340, 352 (1978).

        Inquiry into AFT’s activities with regard to Project Veritas outside of the

  infiltration of AFT Michigan is no more justified, as those activities have no

  potential bearing on AFT Michigan’s claims or Project Veritas’s defenses. Absent

  extraordinary circumstances, which Project Veritas cannot demonstrate here,

  courts have recognized that information about how a lawsuit is financed is not a

  proper subject for discovery. See In re: Nat. Prescription Opiate Litig., 2018 WL

  2127807, at *1 (N.D. Ohio May 7, 2018) (refusing to allow inquiry into plaintiffs’

  source of financial support “[a]bsent extraordinary circumstances”); MLC

  Intellectual Prop., LLC v. Micron Technology, Inc., 2019 WL 118595, at *1-*2

                                           17
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20          PageID.2829     Page 26 of 31




  (N.D. Cal. Jan. 7, 2019) (same); Kaplan v. S.A.C. Capital Advisors, LP, 2015 WL

  5730101, at *5 (S.D.N.Y. Sept. 10, 2015) (same).

        In short, to the extent Project Veritas seeks information related to the

  existing claims and defenses in the case, Ms. Weingarten has agreed to provide

  testimony, even though she would have been within her rights to move to quash the

  subpoena in its entirety given her limited personal knowledge and the strong

  evidence that this discovery was sought for an improper purpose. However, Project

  Veritas refuses to limit its questions to the existing litigation and instead has

  indicated its intention to use this third-party subpoena to fish for information

  outside the appropriate bounds—namely, the motivations and financing underlying

  the litigation, the dismissed trade-secret claim, and other AFT activities related to

  Project Veritas generally.

        Courts in the Sixth Circuit frequently recognize that even where a subpoena

  is directed to an employee or official of a party, a protective order is appropriate

  where there is evidence that proceeding with the deposition will result in

  annoyance, undue burden, harassment or embarrassment. 7 Here, where Ms.


  7
   See Bush v. Dictaphone Corp., 161 F.3d 363, 367 (6th Cir. 1998) (upholding
  limitation of plaintiff’s deposition of one officer to narrow, relevant areas of
  inquiry, as well as the denial of plaintiff's request to depose high-ranking officer
  without relevant knowledge); Lewelling, 879 F.2d 212 at 218 (upholding district
  court's grant of protective order barring plaintiffs from deposing their employer's
  chief executive officer, who lacked personal knowledge of relevant facts); Graves

                                             18
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20        PageID.2830     Page 27 of 31




  Weingarten is even less connected to the facts relevant to this lawsuit, as a high-

  ranking officer of a non-party organization, limiting Movant’s deposition to

  questions related to the claims and defenses in the existing case appropriately

  balances the “right to discovery with the need to prevent ‘fishing expeditions,’”

  Bush, 161 F.3d at 37, and protects a third-party witness from a specific and

  documented risk of harm under Rule 26(c).

     2. The Court Should Order Only Stenographic Transcription of the
        Deposition.
        Defendants are seeking to both stenographically record and videotape

  Movant’s deposition. As detailed above, Defendants have an extensive history of

  editing and using video recordings in an effort to annoy, harass, and embarrass

  individuals and institutions with whom they disagree. See supra at 6-7, 12-15.

  Prior to filing this Motion, undersigned counsel expressly raised concerns with

  Defendants about their past use of videotaped deposition excerpts and requested

  that Defendants agree that they would only use the videotape at trial. Defendants

  refused to agree to any limits on the use of videotape beyond the protections




  v. Bowles¸ 419 F. App’x 640, 645-46 (6th Cir. 2011) (affirming a protective order
  barring deposition of a Mayor who had no personal knowledge regarding
  wrongful-arrest claims); see also Serrano, 699 F.3d at 902 (allowing deposition of
  Defendant’s CEO only because his own statements “suggest high-level-corporate
  awareness of” an alleged pattern or practice of discrimination).
                                           19
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20        PageID.2831    Page 28 of 31




  offered by the existing Protective Order in this case. See Klein Feb. 10 Email, Ex.

  L; Klein Feb. 20 Email, Ex. K.

        Although parties are generally entitled to choose the method of recording a

  deposition, both Federal Rules of Civil Procedure 30(b)(3)(A) and 26(c)(1)(C)

  allow this Court to mandate a different form of recording. In making this decision,

  the court should weigh the recording method “necessary to establish” Defendants’

  case against the potential for an “oppressive” use of that recording. Surles, 474

  F.3d at 305. Here, Movant’s interest in avoiding public dissemination of the

  deposition videorecording outweighs any litigation interest Defendants have in a

  video, rather than stenographic, recording.

        As previously discussed, the record contains extensive evidence justifying

  the concern that a videotaped deposition will be used in an “oppressive” manner,

  namely for personal attacks against Ms. Weingarten and her organization, for

  Project Veritas’ political and fundraising campaigns, and other purposes unrelated

  to this litigation. Courts have recognized the need for reasonable limitations,

  including recording the deposition only stenographically, in situations where, as

  here, a party seeks to videorecord a deposition in part for public dissemination. For

  example, in Westmoreland v. CBS, Inc., 584 F. Supp. 1206 (D.D.C. 1984), aff’d in

  relevant part, 770 F.2d 1168, 1177 (D.C. Cir. 1985), CBS sought to compel a

  videotaped deposition of a nonparty, the former Director of the CIA. The Court


                                           20
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20         PageID.2832     Page 29 of 31




  noted that a non-party witness’s privacy interests were “deserving of and entitled

  to some protection,” and expressed concern about the witness being “compelled to

  permit his image at a pretrial deposition to be visually preserved upon an

  essentially indestructible medium over which he exercises no right of control.” Id.

  at 1212. Noting that “CBS will not unequivocally promise it will never broadcast

  the tape,” the Court held that this risk of public dissemination justified limiting the

  recording of the deposition to stenographic transcription. Id. at 1213; see also

  Paisley Park Enters., Inc. v. Uptown Prods., 54 F. Supp. 2d 347, 349 (S.D.N.Y.

  1999) (permitting a videotaped deposition only if neither party retained custody of

  the video and no use was permitted apart from the litigation).8

        In contrast to the clear risk of improper use if the deposition is videotaped, a

  limitation to stenographic recording would not meaningfully harm Defendants’

  interests. Although a videorecording has admitted advantages over transcription in


  8
    Nor is the protective order entered in this case sufficient to protect Movant on the
  facts here. Under the protective order, deposition testimony may be marked
  confidential, and its distribution limited, only if it contains “information that [i]s
  properly subject to protection under existing Michigan or federal law.” Protective
  Order (ECF No. 89, PageID 2302). Although a confidentiality designation is often
  sufficient to protect a party’s non-public information, Defendants here have
  demonstrated an interest in using even run of the mill judicial decisions as a
  weapon against Movant. See Ex. B. Moreover, nothing in the protective order
  prevents Defendants from asking the Movant an incendiary question with no
  relevance to this case and then broadcasting a refusal to answer an improper
  question in such a way as to suggest that the witness seeks to hide nefarious
  information—rather than that she merely seeks to protect legitimately private or
  privileged information.
                                            21
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20          PageID.2833     Page 30 of 31




  presenting testimony of an absent witness or as impeachment evidence at trial, the

  fact that Defendants refused Movant’s offer to sit for a videotaped deposition if its

  use was limited to trial demonstrates that their real intent here is for public

  dissemination. But Rule 30’s allowance for video recording of depositions “was

  not intended to be a vehicle for generating content for broadcast and other media.”

  Paisley Park Enters., Inc., 54 F. Supp. 2d at 349; see also Johnson v. Washington

  Metro. Area Transit Auth.,1993 WL 37445, at *1 (D.D.C. Feb. 3, 1993) (rejecting

  a motion to take a second deposition for the purposes of obtaining videotaped

  testimony as “[t]he purpose of a . . . deposition is not to provide a visual aid”).

        In light of the clear likelihood that PV will attempt to use videorecorded

  deposition testimony to harass, annoy, and attempt to embarrass Movant and such

  a recording’s limited litigation value to Defendants, there is good cause for this

  Court to issue an order limiting the mode of recording the testimony. As the Sixth

  Circuit recognized, “discovery has limits and . . . these limits grow more

  formidable as the showing of need decreases.” Serrano, 699 F.3d at 901 (quoting

  8A Charles Alan Wright & Arthur R. Miller et al., Federal Practice and Procedure

  § 2036 (3d ed. 2012)).

                                     CONCLUSION

        For the reasons detailed above, Movant Rhonda Weingarten respectfully

  requests that this Court grant a protective order limiting the subject matter of the


                                            22
Case 4:17-cv-13292-LVP-EAS ECF No. 122 filed 02/27/20      PageID.2834    Page 31 of 31




  deposition to questions about Jorge’s actions at AFT Michigan and the harm

  Defendants’ actions caused AFT Michigan and limiting the recording of the

  deposition to stenographic transcription.


                                         Respectfully submitted,


                                                     Abigail V. Carter
                                                     Joshua Rosenthal*
                                                     Bredhoff & Kaiser, P.L.L.C.
                                                     805 15th Street, N.W.
                                                     Suite 1000
                                                     Washington, D.C. 20005
                                                     Phone: (202)-842-2600
                                                     Fax: (202)-842-1888
                                                     acarter@bredhoff.com
                                                     jrosenthal@bredhoff.com

                                                     Counsel for Movant
                                                     *Admission Forthcoming

                                   Certificate of Service
  I hereby certify that on February 25, 2020, I electronically filed the foregoing
  paper with the Clerk of the Court using the ECF system which will send
  notification of such filing to the following: Mark H. Cousens, Stephen R. Klein,
  and Paul M. Mersino.

                                                     /s/ Abigail Carter
                                                     Abigail V. Carter
                                                     Bredhoff & Kaiser, P.L.L.C.
                                                     805 15th Street, N.W., Ste 1000
                                                     Washington, D.C. 20005
                                                     Phone: (202)-842-2600
                                                     acarter@bredhoff.com
                                              23
